Citation Nr: 1030170	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-28 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 until 
September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the 
Veteran only has two diagnoses of psychiatric disorders of 
record, for PTSD and major depressive disorder.  The Board also 
notes that the Veteran initially filed a claim for PTSD in 
December 2003, which was denied by a September 2004 rating 
decision.  The Veteran subsequently claimed service connection 
for a nervous condition in May 2005, which the RO denied as a 
claim for major depressive disorder in a January 2007 rating 
decision.  The Veteran filed a Notice of Disagreement (NOD) in 
regards to the January 2007 rating decision in April 2007.  While 
that claim was still pending, the Veteran separately filed a 
claim for service connection for PTSD in June 2006.  While the 
Veteran has characterized and pursued his PTSD and major 
depressive disorder claims as separate psychiatric claims, the 
Board finds that under Clemons the Veteran's psychiatric claims 
are intertwined.  In view of the fact that the Board is reopening 
the PTSD claim herein, the Board finds there is no prejudice to 
the Veteran in expanding the service connection claim to 
encompass any psychiatric disorder.  As such, the issues are so 
styled on the front page of this decision.


The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and entitlement to TDIU, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A final September 2004 rating decision denied a claim for 
service connection for PTSD.  

2.  The evidence associated with the claims file since the 
September 2004 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the September 2004 rating decision is 
new and material; the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  


Merits of the Claim
 
The Veteran seeks to reopen a previously denied claim for service 
connection for PTSD.  A review of the record indicates that the 
Veteran was previously denied service connection for that 
disorder in a September 2004 rating decision.  The Veteran did 
not file a Notice of Disagreement and the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).   

The RO does not appear to have reopened the Veteran's claim.  
However, the question of whether new and material evidence has 
been received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the September 2004 rating 
decision included service treatment records.  A September 1997 
report of medical history indicated that the Veteran complained 
of frequent trouble sleeping, depression or excessive worry and 
loss of memory or amnesia; however, the September 1997 separation 
examination found the Veteran to be psychiatrically normal.  The 
Veteran's service treatment records also indicated other 
occasional psychiatric complaints, as in a March 1985 medical 
history report of trouble sleeping and depression or excessive 
worry.  VA outpatient treatment records, including a December 
2003 record, also indicated a diagnosis of PTSD, which the 
Veteran claimed to be due to his in-service car accident.  The 
Veteran also submitted a copy of a newspaper article regarding 
his alleged stressor, involving his car being partially crushed 
by a multiple launch rocket system vehicle.

A March 2004 rating decision initially denied service connection 
for PTSD, determining that the condition neither developed in nor 
was caused by service, though he had been diagnosed with PTSD.

A May 2004 VA examination found that the Veteran did not meet the 
DSM-IV stressful criteria for PTSD and noted no evidence on 
service treatment records of any emotional reactions or 
psychiatric treatment to the accident in service.  The examiner 
diagnosed the Veteran with major depression and reported that the 
Veteran did not fulfill the diagnostic criteria for PTSD.  The 
Veteran also submitted another copy of a newspaper article 
regarding his alleged stressor and a copy of the accident report.  

The September 2004 rating decision reopened and denied the claim 
for service connection for PTSD.  The September 2004 rating 
decision found that the evidence did not show a link between the 
Veteran's claimed PTSD and service.  The September 2004 rating 
decision found that the evidence did not indicate that the 
Veteran's claimed PTSD began in service or was caused by some 
event or experience in service; the Veteran did not meet DSM-IV 
stressful criteria.  

Subsequent to the September 2004 rating decision, VA outpatient 
treatment records indicated continued complaints of, and 
treatment for, psychiatric disorders.  Additionally, an April 
2007 VA letter, from the Veteran's physician, indicated that the 
Veteran had been emotionally affected by his in-service car 
accident.  The Veteran also submitted a statement regarding his 
claimed stressor in November and December of 2007.  He also 
submitted a letter from his private doctor, C.R.S., reporting 
that the Veteran had been emotionally affected by his in-service 
car accident, as did his Dr. M.E.F.M..  Additionally, Dr. C.A.A., 
in a report dated in May 2008, found the Veteran to meet the 
diagnosis of PTSD and that the in-service car accident caused the 
Veteran significant distress and impairment.  

The new private medical records indicated both that the Veteran 
has PTSD and that it is etiologically related to his claimed in-
service car accident.  

The evidence submitted since the September 2004 rating decision 
is new, in that it was not previously of record, the newly 
submitted evidence is also material.  The newly associated 
evidence provided medical evidence finding that the Veteran has 
PTSD and attributing his claimed PTSD to his claimed in-service 
incident.  Accordingly, the Board finds that the claim for 
service connection is reopened. 


ORDER

New and material evidence having been submitted, the Veteran's 
request to reopen the claim for entitlement to service connection 
PTSD is granted.  The appeal is granted to this extent only.  


REMAND

Unfortunately, a remand is required in this case with respect to 
the issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and TDIU.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran contends that he has PTSD and another psychiatric 
disorder, including depression, due to service.  He additionally 
contends that his service-connected disabilities render him 
unemployable warranting a TDIU.  In regard to the TDIU claim, the 
Board finds that entitlement thereto is inextricably intertwined 
with the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.

As an initial matter, the Veteran provided a copy of an August 
2007 Social Security Administration (SSA) decision finding him 
unemployable, at least in part due to his claimed PTSD and 
depression.  Given the Veteran's current claims for service 
connection for PTSD and TDIU, these records appear to be 
especially relevant.  The Board notes that the record indicates 
that the RO requested these records in November 2007, but the 
record does not indicate that these records were ever obtained 
and associated with the claims file.  As such, VA is obliged to 
attempt to obtain and consider those SSA records. 38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see also 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  
The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  As the Veteran's claimed stressor involves a 
non-hostile car accident that took place in the U.S., these new 
regulations do not affect the current question regarding the 
Veteran's claimed stressor.

The Board notes that the Veteran's service treatment records 
indicated occasional reports of trouble sleeping, depression or 
excessive worry and loss of memory or amnesia, but did not 
include any diagnoses of a psychiatric disorder, as demonstrated 
by the September 1997 separation examination and report of 
medical history.  Following service, VA outpatient treatment 
records, including a December 2003 record, generally noted a 
diagnosis of PTSD, which the Veteran claimed to be due to his in-
service car accident.  

A May 2004 VA examination found that the Veteran did not meet the 
DSM-IV stressful criteria for PTSD and noted no evidence on 
service treatment records of any emotional reactions or 
psychiatric treatment to the accident in service.  The examiner 
diagnosed the Veteran with major depression and reported that the 
Veteran did not fulfill the diagnostic criteria for PTSD.  

An April 2007 VA letter, from the Veteran's physician, indicated 
that the Veteran had been emotionally affected by his in-service 
car accident.  A letter from his private doctor, C.R.S., reported 
that the Veteran had been emotionally affected by his in-service 
car accident, as did his letter from Dr. M.E.F.M.  Additionally, 
Dr. C.A.A., in a report dated in May 2008, found the Veteran to 
meet the diagnosis of PTSD and that the in-service car accident 
caused the Veteran significant distress and impairment.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  These 
questions concern whether there is objective medical evidence of 
a diagnosis of PTSD and/or other psychiatric disorder, and a 
relationship, if any, between the claimed PTSD and the claimed 
in-service stressor of the in-service car accident.  These 
questions must be addressed by an appropriately qualified medical 
professional.

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

The RO/AMC should provide a VA examination to the Veteran.  The 
VA examiner should specify what psychiatric disorders the Veteran 
has under DSM-IV criteria and whether the disorder(s) developed 
due to his service.  The examiner should specifically address the 
Veteran's claimed stressors in regards to whether he has PTSD due 
to his in-service experiences, or otherwise suffers from an 
acquired psychiatric disorder incurred or aggravated in service.

The Veteran provided stressor information in November 2007, 
reporting a stressor occurring on January 26, 1995 in Fort Sill, 
Oklahoma, while with the B Battery 30th.   The Veteran reported 
driving to lunch once day, when an M.L.R.S. truck suddenly took 
off and ran over his car with him in it.  No physical injuries 
were reported.  The Veteran also provided a copy of an accident 
report indicating that the Veteran was involved in a vehicular 
accident, in which the other driver failed to yield to a stop 
sign in January 1995, and a copy of a newspaper article covering 
the incident.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

2.  After any unassociated SSA and/or 
other medical records are obtained and 
associated with the claims file, the 
RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability, including depression and PTSD, 
that may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and the claims file should be 
reviewed by the examiner. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination render an opinion as to 
the following:

The examiner should clarify the Veteran's 
diagnosis and specifically comment on 
whether the Veteran has a diagnosis of 
PTSD consistent with the criteria for a 
diagnosis under the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  

If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied and 
a diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
(or more) of the in-service stressors 
reported by the Veteran.

The examiner should also opine as to 
whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed psychiatric disability, 
including the currently diagnosed PTSD 
and/or depression, is related to any event 
or incident in service.

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  After the VA examination for 
psychiatric disorders is performed, the 
RO/AMC should determine if a VA 
examination, in regards to his TDIU claim, 
is appropriate, and schedule one if 
necessary.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


